Exhibit Execution Copy #2 SECOND AMENDING AGREEMENT THIS SECOND AMENDING AGREEMENT is made as of the 25th day of July, 2008 by and between Stephen Kilmer (the “Employee”), a resident of the Province of Ontario, and OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of the State of Delaware, and having its executive offices at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2. WHEREAS, the Employer and the Employee entered into a termination agreement dated as of January 31, 2008 (the “Termination Agreement”) pursuant to which the Employee’s employment with the Employer, as its Vice President, Investor & Public Affairs, was terminated; AND WHEREAS, capitalized terms used in this Amending Agreement, but not otherwise defined, shall have the respective meanings attributed to such terms in the Termination Agreement; AND WHEREAS, the Employer and the Employee entered into an amending agreement dated as of June 16, 2008 (the “Amending Agreement”) pursuant to which they agreed, among other things, to an amendment to the earliest date on which the Severance Balance will become due and payable to the
